UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7303



MAURICE PRESTON SCOTT,

                                              Plaintiff - Appellant,

          versus


SUSSEX I STATE PRISON; SERGEANT WILSON;
SERGEANT     RUFFIN;    SERGEANT     JACKSON;
CORRECTIONAL OFFICER CARTER; NURSE HART; NURSE
STEM; LIEUTENANT RIDDICK; COUNSELOR VILLAR;
PSYCHOLOGIST HALL; SAFETY OFFICER WEIDMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00369-jlk)


Submitted:   November 15, 2006        Decided:   November 22, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Preston Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Maurice Preston Scott appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Scott v.

Sussex I State Prison, No. 7:06-cv-00369-jlk (W.D. Va. July 6,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -